Citation Nr: 9900171	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  97-19 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to compensation pursuant to 38 C.F.R. § 3.317 
for chronic disability from an undiagnosed illness manifested 
by gastrointestinal symptoms following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

2.  Entitlement to service connection for irritable bowel 
syndrome.  

3.  Entitlement to compensation pursuant to 38 C.F.R. § 3.317 
for chronic disability from an undiagnosed illness manifested 
by respiratory symptoms following service in the Southwest 
Asia theater of operations during the Persian Gulf War.

4.  Entitlement to service connection for bronchial asthma.  



ATTORNEY FOR THE BOARD

K. L. Salas, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1988 to 
July 1991.  He served in Southwest Asia in support of the 
Persian Gulf War from January 1991 to May 1991.  He has had 
subsequent National Guard/Reserve duty.

This appeal arose from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Boise, Idaho Regional 
Office (RO).  The RO denied the veteran's claims for 
entitlement to service connection for bronchial asthma, 
entitlement to service connection for an undiagnosed illness 
manifested by a pulmonary condition, entitlement to service 
connection for irritable bowel syndrome, and entitlement to 
service connection for an undiagnosed illness manifested by a 
digestive condition.  The veteran perfected an appeal from 
this determination by filing a VA Form 9, substantive appeal 
in May 1996.  

In his substantive appeal the veteran requested a hearing 
before the Board of Veterans Appeals (Board) at the RO.  In 
a statement submitted in October 1998 he withdrew his request 
for a hearing before the Board.  

It should be noted that 38 C.F.R. § 3.317 (1998) provides for 
payment of compensation to veterans who served in the 
Southwest Asia theater of operations during the Persian Gulf 
War for chronic disability from illnesses manifested by 
listed signs and symptoms.  Following positive adjudication, 
the disability will be considered service connected for 
the purposes of all laws of the United States.  The issues on 
the title page have been rephrased accordingly.  

The veteran filed an earlier claim for entitlement to service 
connection for dental trauma.  Service connection for dental 
trauma was denied by rating dated in July 1994.  The basis 
for the denial was that service medical records could not be 
located.  The veteran filed a formal claim for dental trauma 
in November 1994.  Service records were sent to the RO in 
March 1995.  This matter is referred to the RO for 
appropriate consideration.  

The record reflects that the veteran has reported a variety 
of symptoms to treatment providers after his service in the 
Southwest Asia theater of operations during the Persian Gulf 
War including memory loss, headaches, hair loss and shakes in 
his hands.  In view of the veterans symptoms and his claim 
for compensation for chronic disability from undiagnosed 
illness manifested by respiratory and gastrointestinal 
symptoms pursuant to 38 C.F.R. § 3.317, the Board believes 
that the question of whether the veteran wishes to file a 
claim for chronic disability from undiagnosed illness 
manifested by memory loss, headaches, hair loss, and shakes 
in his hand pursuant to 38 C.F.R. § 3.317 should be referred 
to the RO for appropriate consideration.  


CONTENTIONS OF VETERAN ON APPEAL

The veteran asserts that he developed a chronic disabling 
gastrointestinal disorder during Persian Gulf War service.  
The veteran asserts that symptoms began after taking anti-
nerve-agent medication in service, and he attributes 
development of a gastrointestinal disorder either to that 
medication or to exposure to unsanitary conditions during 
service. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran is ineligible for 
compensation pursuant to 38 C.F.R. § 3.317 for chronic 
disability due to undiagnosed illness manifested by 
gastrointestinal symptoms following service in the Southwest 
Asia theater of operations during the Persian Gulf War. 

Appellate consideration of the issues of entitlement to 
service connection for irritable bowel syndrome, entitlement 
to compensation pursuant to 38 C.F.R. § 3.317 for chronic 
disability from an undiagnosed illness manifested by 
respiratory symptoms following service in the Southwest Asia 
theater of operations during the Persian Gulf War, and 
entitlement to service connection for bronchial asthma will 
be deferred pending completion of the development requested 
in the REMAND portion of this decision.


FINDINGS OF FACT

1.  Gastrointestinal symptoms including diarrhea have been 
attributed to the known clinical diagnosis of irritable bowel 
syndrome.  

2.  A chronic gastrointestinal disorder other than include 
irritable bowel syndrome, manifested by symptoms such as 
diarrhea, was not shown in service, and has not been shown 
currently.  


CONCLUSION OF LAW

Compensation may not be paid for undiagnosed illness 
manifested by gastrointestinal symptoms following service in 
Southwest Asia during the Persian Gulf War.  38 U.S.C.A. 
§ 1117 (West 1991); 38 C.F.R. § 3.317 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records show no gastrointestinal or 
respiratory complaints or treatment.  It appears that the 
veteran waived a discharge examination.  The only record 
located from after the veterans discharge from active 
service was a January 1992 record indicating that the veteran 
participated in blood testing.  

A memorandum from the Department of the Army, 12th Engineer 
Battalion contained verification that the veteran was 
assigned to the organization and served in the Kuwait theater 
of operations from January 18, 1991 to May 19, 1991.  He was 
entitled to hazardous duty pay.  He was listed as being 
entitled to wear the National Defense Service Medal and the 
Southwest Asia Service Medal.  The veterans DD-214 form 
shows receipt of both medals.  The veteran received two 
bronze stars with his Southwest Asia Service Medal.  

Another memorandum from the Department of the Army, 12th 
Engineer Battalion contained verification that the veteran 
during the veterans service in the Kuwaiti theater of 
operations he resided within a 20 kilometer radius of the 
burning oil fires in Northern Kuwait for approximately 60 
days.  Furthermore the veteran was required to take 18 pills 
of Nerve Agent Pyridostigmine Pretreatment (NAPP) over 6 days 
and 500 milligrams of Chloroquine for malaria prevention, for 
eight weeks.  

VA outpatient treatment records showed treatment from March 
1994 to December 1994.  The veteran was examined in March 
1994 for gastrointestinal and pulmonary complaints.  The 
abdomen had no masses or tenderness.  The veteran reported 
upset stomach for two years with dark brown diarrhea two to 
three times a day.  He added that he had symptoms since 
service in the Persian Gulf.  He denied weight loss, 
cramping, night bowel movements and nausea, and maintained 
that his appetite was good.  He denied that there was any 
blood, pus or mucous in the stools.  Examination was normal.  
The assessment was multi-system complaints, Persian Gulf 
Registry visit and chronic diarrhea.  Blood and lab tests 
(including stool ova and parasite testing) were ordered.  The 
veteran had 4+ mixed fecal flora but there were no ova or 
parasites found and no salmonella, shigella or campylobacter 
could be isolated.  

On a June 1994 psychology consultation the veteran reported 
diarrhea since taking an anthrax decontaminant.  

The veteran underwent another outpatient consultation in July 
1994.  He noted frequent colds as a child and had a 
tonsillectomy/adenoidectomy at age 12.  He reported that he 
worked on farms as a teen.  According to the history while in 
Kuwait the veteran was a combat engineer and would build 
barricades and engage in demolition.  He related that he 
might have had chemical exposure after demolition of bunkers 
used to build SCUD missiles in Iraq.  The veteran gave a 
history of a bright orange plume suggesting chemical 
exposure.  He also related that was less than one-half mile 
from burning oil and he reported dysentery with exposure to 
open-pit latrines and sand flies.  

A colonoscopy was performed in December 1994.  He reported a 
three-year history of diarrhea, the onset of which was 
reportedly during Operation Desert Storm in Saudi Arabia.  He 
related that he would have three to five watery bowel 
movements per day.  It was noted that stool studies were 
negative for parasitic infection or evidence of inflammation.  
The colonoscopy was ordered to evaluate for possible 
inflammatory bowel disease, colonic adenocarcinoma or other 
colonic lesions.  A prehistory and physical were performed in 
the gastrointestinal clinic in November 1994.  The impression 
was normal colonoscopy.  The veterans symptoms were felt to 
be most compatible with irritable bowel syndrome.  It was 
observed that the veteran had achieved significant response 
with decreased frequency of bowel movements to a once-a-day 
serving of Metamucil.  No further evaluation was indicated.  
The prescription was to continue use of Metamucil on a daily 
basis.  The biopsies were found to be within normal limits.  

In January 1995 the veteran was provided with a VA 
examination.  He reported that he was given several 
medications during his tour in the Persian Gulf including 
Chloroquine and Pyridostigmine.  He related that almost 
directly after taking the medication, he noted a fairly 
severe diarrhea.  He added that most of the immediate members 
of his unit also came down with diarrhea.  After service he 
reportedly continued to have the diarrhea.  He was advised 
that he had a spastic colon and Metamucil was prescribed.  
The veteran told the examiner that when taking Metamucil he 
would only have one diarrheal stool on arising in the 
morning.  Without Metamucil use he would reportedly have 
diarrhea three to four times per day.  He reported abdominal 
cramps during episodes of diarrhea.  He denied nausea, 
vomiting, blood in his stool and weight loss.  According to 
the veteran his appetite was good.  He denied losing any time 
from work due to his symptoms.  

On examination the abdomen was flat.  There were no palpable 
organ or masses and no tenderness was detected.  Bowel sounds 
were normally active.  

The diagnosis was spastic colon with mild impairment.  In a 
supplemental handwritten note the examiner changed the 
diagnosis of spastic colon to irritable bowel syndrome with 
mild impairment. 

A response to a request for records from the Boise, Idaho VA 
Medical Center indicated that there were no treatment record 
from prior to March 1994 or from after December 1994.  

In January 1998 the veteran was provided with another VA 
examination.  The veteran reported at the onset of the 
interview that he had not missed any work due to illness.  He 
told the examiner that in 1991, during Operation Desert 
Storm, he had a sudden onset of diarrhea after being given an 
anti-nerve-agent pill.  He related that he continued to have 
symptoms but did not regularly seek medical care.  He 
reported that in 1993 he was examined at the Boise VA Medical 
Center and a diagnosis of irritable bowel syndrome was made 
and that in 1993 he had a colonoscopy that did not reveal any 
pathology.  He reported that he had last seen a physician in 
1994.  His symptoms included intermittent diarrhea with 
cramps and urgency.  The veteran described his stools as 
either watery or soft.  He denied any blood in the stool.  He 
told the examiner that prior to treatment he was having six 
to seven bowel movements per day.  Since starting Metamucil 
he would usually have three to four.  He also reported rare 
use of Imodium AD to control diarrhea. 

On examination the abdomen was soft.  The liver was at the 
costal margin.  No other organ or masses could be palpated.  
The veteran denied indigestion.  The impression was irritable 
bowel syndrome by history with no disability. 

The RO sought a supplemental VA examination report and the 
claims folder was to be provided to the examiner.  The 
examiner affirmed that the only diagnosis made was of 
irritable bowel syndrome.  The doctor felt that the veterans 
history was compatible with the diagnosis.  The doctor felt 
that there were no other illnesses or diagnosed diseases of 
the digestive tract.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.306.  

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence; the claimant is required to 
submit evidence sufficient to justify a belief in a fair and 
impartial mind that the claim is well grounded.  Mere 
suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships.  38 C.F.R. § 3.102.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veterans service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of the VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any cough, 
in service will permit service connection of pulmonary 
disease, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

VA shall pay compensation in accordance with Chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
identified in the regulation, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic. The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Signs or symptoms which 
may be manifestations of undiagnosed illness include, but are 
not limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  Id.  

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  Id.  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded.  For a claim for 
service connection to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of disease or 
injury in service in the form of lay or medical evidence, and 
of a nexus between in service injury or disease and current 
disability in the form of medical evidence.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  In addition, in the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).

On the question of the applicability of 38 C.F.R. § 3.317, 
the veteran did serve in the Southwest Asia theater of 
operations during the Persian Gulf War, and he has asserted 
the manifestation prior to December 31, 2001 of chronic signs 
and symptoms listed in that regulation.  However, 38 C.F.R. 
§ 3.317, by its terms, only applies where the listed signs 
and symptoms cannot be attributed to any known clinical 
diagnosis.  

After evaluation through the VA Medical Center (including 
examinations, chest x-rays, pulmonary function testing, 
endoscopy, and a colon biopsy) and multiple VA examinations 
for compensation and pension purposes, the veterans 
gastrointestinal complaints have been attributed to the known 
clinical diagnosis of irritable bowel syndrome.  Therefore 
the veteran is ineligible for compensation pursuant to 
38 C.F.R. § 3.317 for gastrointestinal symptoms unrelated to 
irritable bowel syndrome as none have been shown.  In the 
absence of a current disability, the claim must be denied.  



ORDER

Entitlement to compensation for an undiagnosed illness 
manifested gastrointestinal symptoms following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War is denied.  


REMAND

Initially, the Board observes that there is only one medical 
record, a statement regarding a blood test, reflecting the 
veterans National Guard/Reserve duty subsequent to his 
discharge from active service in July 1991.  In a November 
1994 statement, the veteran indicated he retired from an 
organization he identified as the 321st Combat Engineers in 
Boise in January 1992.  However, during a January 1998 VA 
examination, the examiner noted that the veteran continued to 
serve in the National Guard Reserve.  As medical records 
reflecting this service could be useful in establishing a 
nexus between the claimed disabilities and service, the 
veterans service dates and the organizations to which he was 
assigned subsequent to July 1991 should be verified and all 
medical records generated in conjunction with such service 
should be obtained prior to further review of the veterans 
claims.  Because these records are in the control of a 
governmental agency and therefore the reliability and 
relevance of the records are dependent upon their source, the 
VA should obtain the records directly from the units or 
organization who generated them.  Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992).  

The report of the general medical examination conducted in 
conjunction with the veterans enlistment into service shows 
that his abdomen and viscera, and his anus and rectum were 
considered to have been normal upon examination at that time.  
There are no complaints involving his gastrointestinal system 
reflected in the service medical records.  However, the 
veteran describes symptoms of irritable bowel syndrome having 
their onset during his period of active duty.  The medical 
evidence of record is vague as to the date of onset and 
etiology of the currently-shown irritable bowel syndrome.  
The Board is of the opinion that a remand is required to 
clarify the presence of any relationship between irritable 
bowel syndrome and the veterans service.

With regard to the veterans claims involving respiratory 
disorders, a review of the medical evidence currently of 
record reveals some inconsistencies.  The report of a January 
1995 VA examination contains a diagnosis of probable 
bronchial asthma secondary to smoke inhalation.  A February 
addendum to the report contains the notation that although 
pulmonary function studies conducted in conjunction with the 
examination were normal, these results did not rule out 
bronchial asthma in the examiners opinion.  This diagnosis 
is less than firm for purposes of adjudicating service 
connection, but certainly indicates the presence of 
respiratory symptomatology and possibly indicates a nexus to 
smoke inhalation during service. 

The report of a January 1998 VA examination, on the other 
hand, provides a detailed description of symptomatology such 
as shortness of breath, for which the veteran reported using 
over the counter inhaler medication.  The examiner provided a 
diagnostic impression that neither bronchial asthma nor other 
pulmonary disease was found upon examination.  

The inconsistencies in these two reports have not been 
explained by a medical expert.  The United States Court of 
Veterans Appeals (Court) has held that the Board must 
consider independent medical evidence in supporting its 
recorded findings, rather than providing its own medical 
judgment in the guise of a Board opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Board believes that 
the record is currently inadequate for the purpose of 
rendering an informed decision.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  Therefore, a remand to obtain clarification of 
the nature and etiology of any respiratory disorders or 
disabling symptomatology is required.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should attempt to verify, 
through official channels, all dates of 
Reserve/National Guard service after July 
1991.

2.  The RO should then secure the all 
medical records related to the veterans 
post-1991 Reserve/National Guard service 
through official channels for inclusion 
in the claims file.  If there are none, 
this should be clearly documented in the 
claims file.

3.  The RO should obtain all records of 
any VA medical treatment afforded to the 
veteran which are not contained in his 
claims file for inclusion in the file.  
If the veteran indicates that he has 
received any private medical treatment 
for the disabilities at issue, records 
reflecting such treatment should be 
obtained for inclusion in the claims 
file, after obtaining appropriate consent 
from the veteran.

4.  The veterans claims file, including 
all records obtained pursuant to the 
above requests, should be forwarded to 
the examiner who conducted the January 
1998 VA examination pertaining to 
respiratory and gastrointestinal disease 
and who completed the March 1998 
examination addendum.  The examiner is 
requested to review the veterans claims 
file and medical records and provide an 
explanation as to whether the veterans 
irritable bowel syndrome is related to 
service in any way.  Specific reference 
to pertinent medical findings would be 
helpful to adjudicators.  A specific 
discussion of any relationship between 
irritable bowel syndrome and the anti-
nerve agent which the veteran was 
required to take in service is requested.  
If the examiner deems that additional 
tests and studies and/or another clinical 
examination would be helpful in 
identifying any nexus between irritable 
bowel syndrome and service, the tests, 
studies, and/or examination should be 
scheduled.

The examiner is also requested to review 
the veterans medical records with 
reference to identifying any disability, 
undiagnosable or otherwise, involving the 
veterans respiratory system.  In this 
regard, specific comment upon the January 
1995 VA examination findings of 
respiratory symptomatology is requested.  
A discussion of the veterans exposure to 
smoke from oil fires in service in 
relation to his current respiratory 
symptoms of shortness of breath, and 
occasional inhaler usage is requested.  
If the veterans respiratory symptoms 
fall within the range of normalcy, this 
should be specifically stated.  If the 
examiner deems that additional tests and 
studies and/or another clinical 
examination would be helpful in 
identifying any respiratory disorder 
and/or disabling symptomatology along 
with any nexus between a respiratory 
disorder/disabling symptomatology and 
service, such tests, studies, and/or 
examination should be scheduled.

If the examiner who conducted the 
previous examination is unavailable, the 
veterans claims file should be forwarded 
to another physician with similar or 
greater expertise in the subject matter 
area.

5.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative, if he chooses to 
designate one, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	H. J. Harter
	Acting Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).
- 2 -
